PER CURIAM.
Vincent Sweeting seeks review of the trial court’s order, denying his motion to withdraw plea. The judge determined that it lacked jurisdiction in light of Sweet-ing’s pending direct appeal of the plea and sentence. See, e.g., Lowe v. State, 644 So.2d 510 (Fla. 2d. DCA 1994). We reverse and remand for further proceedings as this court had relinquished jurisdiction to the trial court for the purpose of ruling on the pending motion, though our review of the record reflects that the trial court had not yet received this court’s order when it denied relief.
WARNER, STEVENSON and HAZOURI, JJ., concur.